DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.

1. Rejection of Claims 1-8, 10-12 and 14 as obvious over Peleg and Veldandi 
a. Applicant's Claimed Invention 
Applicant's claimed invention is acknowledged
b. The Combined teachings of the cited references do not render the claimed invention 
The applicant argues that no point does Peleg mention using two-dimensional images of a same three-dimensional video frame, where each of the two-dimensional images has a different associated focus distance (per the current clarifications to Applicant's independent claims). Instead, the different primary images correspond to different captured two-dimensional images. Peleg does not even mention a three-dimensional video frame. 
It is submitted that that Peleg suggests using two-dimensional images (50(1)-50(3) of fig. 5) of a stereo image (Col. 8, lines 21-44), the stereo image would obviously be considered as a three-dimensional video frame, where each of the two-dimensional images has an associated focus distance (11A-11N of fig. 1 and Col. 8, lines 41-44, a depth) and different focus of Image A, Image B, and Image C to different viewers (Col. 8, lines 41-48, Col. 13, lines 1-10; and Fig. 6), and  the different primary images correspond to different captured two-dimensional images by the cameras (171-17K of fig. 1, each of the N primary image has a focus distance). Peleg does mention about a stereoscopic image (Col. 8, lines 21-44) that is considered as a three-dimensional video frame.

The applicant argues that Veldandi does not (1) two-dimensional images of a same three-dimensional video frame, and (2) each associated with a different focus distance. 
	The examiner strongly disagrees with the applicant. It is submitted that Veldandi teaches
(1) two-dimensional images of a same three-dimensional video frame ([0005] last paragraph. The first image and the second image are components of a three-dimensional video image, see also [0061]), and 
(2) each associated with a different focus distance ([0038] differences in focal lengths between the two cameras are considered a different focus distance).

The applicant argues that Veldandi does not specifically describe rendering N composite images specifically using, as a source, N two- dimensional primary images taken at N different focus distances. 
The examiner strongly disagrees with the applicant. It is submitted that Veldandi suggests rendering N composite images specifically using two dimensional images captured from two cameras, as a source, ([0029, 0032] stitching 2D images from multi-camera arrays, 101a and 101b of fig. 1 and [0030], [0038] the two cameras have differences in focal lengths), N two- dimensional primary images taken at N different focus distances ([0038] differences in focal lengths between the two cameras).
c. The dependent claims are rendered obvious by the cited references' teachings 
Claims 2-8 and 12 variously depend from independent claims 1 and 11 respectively, and are taught in Peleg in view of Veldandi.

2. Rejection of Claims 13 and 15 as obvious over Peleg in view of Veldandi and Shechtman 
Claims 13 and 15 variously depend from independent claim 11, and are taught by Peleg in view of Veldandi and Shechtman. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425